Citation Nr: 0823149	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-15 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for thyroid cancer as the 
result of exposure to radiation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to January 
1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas in which service connection for thyroid cancer 
was denied.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran avers that his thyroid cancer is the result of 
exposure to radiation, which he incurred while working as a 
weapons handler/loader and mechanic working with nuclear 
weaponry, particularly that associated with the B-52 bomber. 

Service personnel records reflect that the veteran held the 
military occupational specialties of weapons mechanic, 
weapons mechanic in the munitions service branch, and loading 
team member for munitions services in the U.S. Air Force from 
February 1961 through August 1968.  He was specifically 
assigned to the B-52 loading team from January 1964 through 
January 1965.  In addition, he was stationed at Carswell Air 
Force Base (AFB) from February 1961 through July 1965, Ramey 
AFB from August 1965 through July 1968, and March AFB from 
August 1968 to, presumably, his discharge from active 
service, although the service personnel records are 
incomplete.  

Internet research reflects that B-52s were flown out of all 
the bases at which the veteran was stationed during this 
time, and that they carried nuclear weapons, including the 
B28 nuclear bomb.  This research also found that several 
incidents occurred in which these bombs leaked or were 
detonated, causing nuclear exposure.  

The veteran's claims of exposure are therefore plausible.

However, the RO has not developed the claim fully, including 
under any provisions of 38 C.F.R. § 3.311.

Accordingly, the case is REMANDED for the following action:

1. Ensure that the veteran is given all 
appropriate notice concerning claims for 
service connection based on exposure to 
radiation under 38 C.F.R. § 3.311.

2. Obtain the veteran's complete service 
personnel records, to include copies of 
orders, awards citations, performance 
evaluations, security clearance 
requests/reviews, and any other 
documentation that may more fully 
describe the veteran's duties.

3.  Request that the service department 
document any radiation exposure the 
veteran may have incurred in the course 
of his occupation and assignments working 
with nuclear weapons to include, but not 
limited to, providing any safety reports, 
mishap reports, operational 
reports/lessons learned associated with 
the veteran's units:
*	7th Armament & Electronic 
Maintenance Squadron (AEMS), 
Carswell AFB, February 1961 to 
December 1963
*	28th Munitions Maintenance 
Squadron (MMS), Carswell AFB, 
January 1964 to July 1965
*	21 MMS, Ramey AFB, August 1965 
to July 1968
*	38 MMS, March AFB, August 1968 
to January 1969.

If these reports cannot be located for 
the veteran's specific units, then 
request assistance from the service 
department to identify the parent unit 
with which these reports were either 
filed or from which they originated.  

4.  Develop the veteran's claim in 
accordance with 38 C.F.R. § 3.311, 
including obtaining approximate dose 
estimates based on the veteran's 
occupational exposure to radiation.  

5.  After any other development deemed 
essential readjudicate the claim on 
appeal with application of all 
appropriate laws and regulations, 
including 38 C.F.R. § 3.311, and 
consideration of any additional 
information obtained as a result of this 
remand. If the decision remains adverse 
to the veteran, furnish him with a 
supplemental statement of the case and 
afford a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Board intimates no opinion as to the ultimate 
outcome of this case.









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




